Martin, J.,
delivered the opinion of the court.
The plaintiff, who in his petition had claimed the specific performance of a sale of land and damages for its nonexecution, after the jury were sworn and under the direction of the court, restricted his claim to damages for the nonperformance of the contract. There was a verdict and judgement for the plaintiff, and the defendants appealed after an unsuccessful attempt to obtain a new trial.
It appears to us the jury erred. The contract was for the alienation of land, and the plaintiff did not offer any written evidence of it, although it was denied by the answer. His counsel has contended that as damages only are claimed, and not the performance of the contract, parole evidence is sufficient. Such a distinction cannot be admitted. The law requires that every contract for the alienation of land be reduced to writing, and forbids the admission of parole evidence of it. There is, however, an exception to it, but the present case is not within it. Lou. Code, 2255.
He who claims damages for the inexecution of a contract, must prove that it was actually entered into, in the same *378manner as if it required the specific performance of it. The of parole evidence has, however, been attempted to be claimed, on the ground of some beginning of proof. Whatever may have been the law in regard to the faculty of parole evidence, after offering a beginning of Pro°f in writing, our present codes are absolutely silent in this regard; and the former part of our jurisprudence must share the fate of the legal provisions existing before the new codes of which they make no mention.
Parole evidence, in a claim for damages, on failure of the vendee to comply with a contract for real property, is inadmissible even as a beginning of proof.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court be annulled, avoided, and reversed, and that there be judgement for the defendants as in case of a nonsuit, with costs in both courts.